DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al 


Regarding claim 1,   Atkinson et al disclose rocker,exterior component structure, comprising: a rocker molding,100 provided in a rocker from
an outer part , of the rocker 300 in a vehicle width direction through
 a lower part of the rocker, fig. 1 in a vehicle upper-lower direction, 
the rocker being provided in a lower end portion of a vehicle side part and extends along a vehicle front-rear direction, 
the rocker molding,100 including a vertical wall portion,102 provided under the rocker in the vehicle upper-lower direction and extending along the vehicle front-rear direction,

a side wall portion,102 extending upwardly in the vehicle upper-lower direction from an outer end portion of the bottom wall portion in the vehicle width direction and including a portion facing the vertical wall portion, in which 
a penetrating portion near 130, fig. 1 is provided in the rocker molding and extends through the rocker molding in a range from a portion of the vertical wall portion (between 130 & 300) to an inner portion of the bottom wall portion in the vehicle width direction; and a sound absorbing material, 130 that is provided in the penetrating portion and absorbs a sound wave. 

 Regarding Claim 2, Atkinson et al disclose the rocker exterior component structure according to claim 1, wherein the rocker molding, 100 is set so such the vertical wall portion, a lateral wall portion, and a hanging wall portion, near 130 diffract 
a sound wave of noise , col.4,ln34 that travels to the outer side in the vehicle width direction from a vehicle underfloor space fig. 1 and lead the sound wave to the penetrating portion, the lateral wall portion 103 extending under the rocker in the vehicle upper-lower direction from an upper end portion of the vertical wall portion to an inner side in the vehicle width direction, and the hanging wall portion, near 130 extending downwardly in the vehicle upper-lower direction from an inner end portion of the lateral wall portion in the vehicle width direction. 


a curved portion,101 provided in a lower end portion of the sound absorbing material, the curved portion being bent into a curved shape towards the outer side in the vehicle width direction along the penetrating portion in the vehicle front view. 

Regarding claim 4, Atkinson et al disclose the rocker exterior component structure according to claim 1, wherein the rocker molding, 100 is made of resin.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al in view of Otsuka et al (2019/0244598).
Regarding claim 5, Atkinson et al fails to disclose wherein the sound absorbing material is a porous structure body.
 However, Otsuka et al teaches sound absorbing material is a porous structure body.
Atkinson et al to include a porous structure body as taught by Otsuka et al in order  attenuates incident sound waves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PINEL E ROMAIN/Primary Examiner, Art Unit 3612